DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/31/2020 has been entered. Claims 1-12 have been amended, claims 16-20 have been cancelled and new claims 21-25 have been added. Therefore, claims 1-15 and 21-25 are now pending in the application.

Claim Rejections - 35 USC § 112
Previous rejection of claims 1-3 under 35 U.S.C. 112(b) or 112 ([re-AIA ), second paragraph have been withdrawn in light of applicant’s amendment to claim 1-3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eberlein et al. (US -2012/0161420 A1).
As per claim 1, Eberlein discloses Master Device for a Closed Hydraulic System of Handlebar-Steered Vehicle comprising;
 (a)    a caliper assembly (A brake caliper of a hydraulic bicycle disc brake and/or motorcycle disc brake would also be conceivable, [0151]); and
(b)    a master cylinder assembly (86, Fig: 1) comprising
a body (80, Fig: 1);
a piston (60, Fig: 1) configured to move from an initial stroke position (as per figure 1, actuating lever 30 in position 39) along a full stroke within the body (as per figure 1, actuating lever 30 in position 89) to actuate braking action at the caliper assembly ([167], [175], Fig: 1);
a pushrod (51, Fig: 1) configured to engage the piston (Fig: 1);
a link (thrust piece 40 function as link, Fig: 1) actuated by the actuator (30, Fig: 1) and configured to engage the pushrod into engagement with the piston (Fig: 1);
wherein the initial stroke position of the piston (at lever 30 at 39, Fig: 1) is configured to be set by an adjuster acting at the link engaged (50, Fig: 1) at the pushrod and configured to determine a distance of movement by the actuator before braking action is actuated at the caliper assembly (To actuate the pressure point adjusting and/or brake or clutch lining adjusting device 50, a rotary knob 53 is provided on that 
wherein the adjuster (50) is configured to engage the pushrod (51, Fig: 1).

As per claim 4, Eberlein discloses Master Device for a Closed Hydraulic System of Handlebar-Steered Vehicle comprising;
a master cylinder assembly (86, Fig: 1) comprising
a body (80, Fig: 1);
a piston (60, Fig: 1) configured to move from an initial stroke position (as per figure 1, actuating lever 30 in position 39) along a stroke within the body (Fig: 1);
a pushrod (51, Fig: 1) configured to engage the piston (Fig: 1);
a link (thrust piece 40 function as link, Fig: 1) coupled within the body and configured to engage the pushrod (Fig: 1);
wherein the initial stroke position of the piston (at lever 30 at 39, Fig: 1) is configured to be set by an adjuster acting at the link engaged (50, Fig: 1) at the pushrod
wherein the adjuster (50) is configured to engage the pushrod (51, Fig: 1).

As per claim 5, Eberlein discloses wherein the adjuster (50) comprises a screw (middle part of push rod 51 has thread): wherein the pushrod comprises a threaded end (at 53, Fig: 1); wherein the link (40) comprises a bushing (52, Fig: 1) for the adjuster; wherein the initial stroke position of the piston is set by relative position of the threaded end of the pushrod to the bushing on the link ([0171-0173], Fig: 1).

As per claim 6, Eberlein discloses wherein the initial stroke position of the piston is configured to be adjusted by the adjuster ([0171-0173], Fig: 1).

As per claim 7, Eberlein discloses wherein the initial stroke position of the piston (Fig: 1) is configured to be set by contact between the adjuster and the pushrod (Fig: 1); wherein the adjuster is within the link (51 is within the 40, Fig: 1); and wherein the initial stroke position of the piston is configured to be set by the adjuster (50) within the link as a stop for the pushrod ([0171-0173], Fig: 1).

As per claim 8, Eberlein discloses wherein the initial stroke position of the piston is configured to be adjusted by contact between the adjuster and the pushrod ([0171-0173], Fig: 1).

As per claim 9, Eberlein discloses wherein the adjuster comprises a screw (middle portion of 51, fig: 1) within the link; wherein the screw of the adjuster within the link is configured to engage the pushrod as a stop (fig: 1); and wherein the initial stroke position of the piston is configured to be adjusted by the screw of the adjuster within the link as a stop for the pushrod (0171-0173], Fig: 1).

As per claim 14, Eberlein discloses wherein the initial stroke position of the piston determines a length of stroke of the piston before braking action at a caliper assembly ([0171-0173], Fig: 1).

As per claim 15, Eberlein discloses wherein the stroke of the piston comprises a full stroke set by contact between the pushrod and the body (lever 30 at position line 89, Fig: 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10-13, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebrlein et al. (US -2012/0161420 A1) as applied to claim 1 above, and further in view of Snead (US – 2015/0266540 A1).
As per claim 2, Eberlein discloses wherein the adjuster (50) comprises a screw (51, middle portion, Fig: 1) within the link (40, Fig: 1).
However, Eberlein fails to explicitly disclose a screw within the link configured to contact a flange on the pushrod.
Snead discloses Variable Rate Assembly for a Brake System for a Bicycle comprising:
a screw (Attached figure and fig: 2-7) within the link (54, Fig: 2-7) configured to contact a flange on the pushrod (80, Attached figure and fig: 2-7).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Master Device for a Closed Hydraulic System of Handlebar-Steered Vehicle of the Ebrlein to make the push rod with flange and the screw within the link configured to contact a flange on the pushrod as taught by Snead in order to adjust the piston travel and lever and pushrod clearance properly.

As per claim 10, Eberlein discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the pushrod comprises a flange; and wherein the adjuster is configured to be adjusted to engage the flange on the pushrod to set the initial stroke position of the piston.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Master Device for a Closed Hydraulic System of Handlebar-Steered Vehicle of the Eberlein to make the pushrod comprises a flange and wherein the adjuster is configured to be adjusted to engage the flange on the pushrod to set the initial stroke position of the piston as taught by Snead in order to adjust the piston travel and lever and pushrod clearance properly.

As per claim 11, Eberlein discloses wherein the adjuster comprises an adjuster screw (middle portion of 51 has screw for adjusting, Fig: 1); wherein the adjuster screw comprises an end configured to engage the flange on the pushrod (Fig: 1).

As per claim 12, Snead further discloses wherein contact by the adjuster comprises contact with a flange on the pushrod (80, Attached figure and fig: 2-7).

As per claim 13, Eberlein discloses wherein the adjuster (50, Fig: 1) is configured to adjust the initial stroke position of the piston by engagement with the pushrod ([0171-0173], Fig: 1).

As per claim 21, Eberlein discloses Master Device for a Closed Hydraulic System of Handlebar-Steered Vehicle comprising;

a body (80, Fig: 1);
a piston (60, Fig: 1) configured to move from an initial stroke position (as per figure 1, actuating lever 30 in position 39) along a stroke within the body (Fig: 1);
a pushrod (51, Fig: 1) configured to engage the piston (Fig: 1);
wherein the initial stroke position of the piston (at lever 30 at 39, Fig: 1) is configured to be set by the adjuster screw acting on the flange on the pushrod ([0171-0173], Fig: 1).
However, Eberlein fails to explicitly disclose an adjuster screw substantially within the body and configured to engage a flange on the pushrod.
Snead discloses Disc Brake Caliper and Brake Member comprising:
an adjuster screw substantially within the body (54, fig: 2-7) and configured to engage a flange on the pushrod (80, Attached figure and fig: 2-7).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Master Device for a Closed Hydraulic System of Handlebar-Steered Vehicle of the Ebrlein to make the push rod with flange and an adjuster screw substantially within the body and configured to engage a flange on the pushrod as taught by Snead in order to adjust the piston travel and lever and pushrod clearance properly.

    PNG
    media_image1.png
    461
    584
    media_image1.png
    Greyscale

As per claim 22, Eberlein discloses a link (40, Fig: 1) coupled within the body (Fig: 1) and configured to engage the pushrod (51, Fig: 1).

As per claim 23, Eberlein discloses wherein the adjuster screw (middle of rod 51 has external thread and function as adjusting screw, [0171-0173], Fig: 1) is at least partially within the link (Fig: 1).

As per claim 24, Eberlein discloses wherein the initial stroke position of the piston is configured to be adjusted by the adjuster screw ([0171-0173], Fig: 1).

As per claim 25, Eberlein discloses a brake lever (30, Fig: 1) configured to move from an initial position (lever 30 at position 39 in fig; 1) to an actuation position (position 89, Fig: 1) to actuate the piston of the master cylinder assembly (Fig: 1); wherein the adjuster screw is configured to adjust of the initial stroke position of the piston and the initial position of the brake lever ([0171-0173], Fig: 1).

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebrlein et al. (US -2012/0161420 A1) as applied to claim 1 above, and further in view of Noborio et al. (US – 2015/0266540 A1).
As per claim 3, Noborio further discloses wherein the caliper assembly (10, Fig: 2-7) comprises a body (12, Fig: 2-7) configured to provide a series of flow paths (24, Fig: 2) to facilitate maintenance by facilitating flow of fluid within and from the body (Fig: 2-7): wherein the caliper assembly further comprises plugs (30, 34, Fig: 7) to direct fluid within and from the body.
However, Eberlein as modified by Noborio fails to explicitly disclose wherein the caliper assembly is configured for use of a tool to facilitate maintenance: wherein the tool comprises a tool block configured to be inserted into the body of the caliper assembly.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use of a tool to facilitate maintenance and the tool comprises a tool block configured to be inserted into the body, since it was known in the art that use of a tool to facilitate maintenance in disc brake assembly for bicycle.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657